Exhibit 99.1 MICRONET LTD 2 MICRONET LTD. CONSOLIDATED BALANCE SHEETS (In Thousands) December31, ASSETS Current assets: Cash and cash equivalents NIS Marketable securities Trade account receivables, net Inventories Other accounts receivable Total current assets Property and equipment, net Intangible assets and others, net Long term deposit 50 Goodwill Deferred taxes Total long term assets Total assets NIS MICRONET LTD. CONSOLIDATED BALANCE SHEETS (In Thousands) December 31, LIABILITIES AND EQUITY Short term bank credit and current portion of long termbank loans NIS Trade accounts payable Other accounts payable Total current liabilities Long term loans from banks Finance lease 87 Accrued severance pay, net A liability for Chief scientist Total long term liabilities Stockholders’ Equity: Common stock Additional paid in capital Capital reserve for IAS 19 ) Capital reserve for translation adjustments Capital reserve for share-based payment transactions 55 Retained earnings Total equity Total Liabilities and equity NIS MICRONET LTD. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Earnings Per Share data) Yearended December31, Revenues NIS Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Loss from operations ) Finance expense, net ) Loss before provision for income taxes ) Provision for income taxes Net loss ) Transfer to a capital reserve for IAS 19 89 Adjustments resulting from the translation of financial statements of foreign operations 36 Net loss NIS ) Loss per share Enertec: Basic NIS ) Diluted NIS ) MICRONET LTD. STATEMENTS OF CHANGES IN EQUITY (NIS in Thousands) Share capital Share premium Capital reserve for share-based payment transactions Retained earnings Capital reserve for translation adjustments Capital reserve for IAS 19 Total equity Balance, January 1, 2013 - ) Exercise of warrants ) - - - Dividend paid to non-controlling interest - - - ) - - ) Dividends declared to non-controlling interest - - - ) - - ) Comprehensiveincome - Cost of share-based payment - - 28 - - - 28 Balance, December 31, 2013 - ) Exercise of warrants 33 ) - - - Comprehensiveloss - - - ) Cost of share-based payment - - 9 - - - 9 Balance, December 31, 2014 55 ) Comprehensiveloss - - - ) 36 89 ) Balance, December 31, 2015 55 ) MICRONET LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss NIS ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Financial expenses, net accrual-basis financial A liability for Chief scientist ) A capital gain from sale of fixed assets 33 Income taxes in the income statement ) Decreasein accrued severance pay, net 70 Changes in operating assets and liabilities (net of impact ofacquisition): Increase in trade account receivables Increase in other account receivables ) Increasein inventories ) Decreasein trade account payables ) Decrease in other account payables 97 NIS ) Cash paid and received during the year for Interest paid ) Interest received Taxes paid ) Net cash used in operating activities NIS ) MICRONET LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Year ended December 31, CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) Purchase of intangible assets ) Proceeds from sale of fixed assets 29 Sales of marketable securities Leasing deposit and prepaid expenses 61 Granting of loans to employees ) Net cash provided by investing activities NIS CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of banks loan ) Receipt of bank loan Repayment liability in respect of financial leasing ) Receipt of investment grants, net Net cash used in financing activities NIS ) TRANSLATION ADJUSTMENT OF CASH AND CASH EQUIVALENTS ) NET CASH DECREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OFPERIOD NIS MICRONET ENERTEC TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Appendix A Acquisition of a business, net of cash acquired: Inventory NIS ) Property and equipment ) Intangible assets ) Goodwill ) Total NIS )
